1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11    TRAVELERS PROPERTY                       Case No.: 19cv829-LAB (MDD)
      CASUALTY COMPANY OF
12
      AMERICA                                  ORDER DENYING MOTION TO
13                                Plaintiff,   STAY CASE
14    v.                                       [Docket numbers 9, 13.]
15
      SEIRUS INNOVATIVE
16    ACCESSORIES, INC., et al.
17                            Defendants.
18
19         Plaintiff Travelers Property Casualty Company of America filed this action,
20   seeking a declaration that it had no obligation to defend the Defendants in a
21   separate case, and requesting reimbursement for its expenses in voluntarily
22   defending them thus far. The other action is pending as case 19cv137-SI,
23   Columbia Sportswear North America v. Seirus et al. in the District of Oregon.
24         According to the complaint, this dispute began as a patent infringement
25   claim. According to allegations, Columbia argued that Seirus Heat Wave products
26   infringed one of Columbia’s patents, and filed suit in the Western District of
27   Washington. Columbia then dismissed that action and filed the Oregon action,
28   alleging infringement of its Omni-Heat Reflective patents. As trial neared, Seirus

                                               1
                                                                                19cv829
1    and the other Defendants allegedly arranged for another entity to initiate improper
2    inter partes proceedings, then improperly used them to attempt to stay the trial.
3    Eventually, Columbia says it prevailed, but only after delay and significant
4    expense. In case 19cv137, Columbia seeks relief against Defendants for this,
5    under various theories.
6          Seirus then notified Travelers of the complaint and requested a defense and
7    indemnification. Travelers told Seirus it did not think it was obligated to do so, but
8    agreed to provide a defense, subject to a reservation of rights. Among other things,
9    Travelers reserved the right to decline indemnity, to withdraw from the defense, to
10   seek reimbursement if it were determined to have no duty to defend or indemnify,
11   and to seek declaratory relief. It then filed this action.
12         Defendants moved to stay this entire action, until the underlying action is
13   resolved. They also filed an ex parte motion to stay the action temporarily, at least
14   until this motion could be decided. The ex parte motion is GRANTED, although
15   with the issuance of this order it will expire.
16   Discussion
17         Because the Court is sitting in diversity, it applies California substantive law,
18   and federal procedural law. The motion cites U.S. Fidelity & Guar. Co. v. Lee
19   Investments LLC, 641 F.3d 1126, 1133–34 (9th Cir. 2011) as holding that California
20   law governs motions to stay. This assertion is incorrect. Apparently the language
21   of the case is confusing, because it has been misinterpreted this way before. See
22   Scottsdale Ins. Co. v. Grant & Weber, 2016 WL 7469636, at *3 (C.D. Cal., Apr. 21,
23   2016). In fact, U.S. Fidelity quotes and applies Erie. Because a motion to stay is
24   procedural, the Court applies the factors set forth in Landis v. N. Am. Co., 299 U.S.
25   248 (1936), although the Court may look to California law to inform its analysis
26   under Landis. See Utd. Specialty Ins. Co. v. Bani Auto Group, Inc., 2018 WL
27   5291992, at *4 (N.D. Cal., Oct. 23, 2018). The abstention factors set forth in
28   Brillhart v. Excess Ins. Co. of Am., 316 U.S. 491 (1942) do not apply here, because

                                                 2
                                                                                     19cv829
1    their application is limited to actions seeking only declaratory relief. See Scotts Co.
2    LLC v. Seeds, Inc., 688 F.3d 1154, 1158 (9th Cir. 2012).
3          Legal Standard
4          Landis recognizes a court’s discretionary power to stay its own proceedings.
5    Lockyer v. Mirant Corp., 398 F.3d 1098, 1109 (9th Cir. 2005). In exercising this
6    discretion, the Court considers possible damage to the non-moving party, the
7    hardship or inequity weighing on the moving party if it is required to go forward,
8    and the orderly course of justice. CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir.
9    1962) (citing Landis, 299 U.S. at 254–55). “A trial court may, with propriety, find it
10   is efficient for its own docket and the fairest course for the parties to enter a stay
11   of an action before it, pending resolution of independent proceedings which bear
12   upon the case.” Leyva v. Certified Grocers of Cal., Ltd., 593 F.2d 857, 863 (9th Cir.
13   1979). “Where it is proposed that a pending proceeding be stayed, the competing
14   interests which will be affected by the granting or refusal to grant a stay must be
15   weighed.” CMAX, 300 F.2d at 268. “The moving party ‘must make out a clear case
16   of hardship or inequity in being required to go forward, if there is even a fair
17   possibility that the stay for which he prays will work damage to someone else.’” Id.
18   (quoting Landis, 299 U.S. at 255).
19         Here, the parties’ arguments, and the issues are similar to those raised in
20   Zurich Am. Ins. Co. v. Omnicell, Inc., 2019 WL 570760, slip op. (N.D. Cal., Feb.
21   12, 2019) (Koh, J.), which granted the stay after a thorough and sound analysis.
22   Initially, the Court’s reasoning mirrored that of Judge Koh. Then on December 10,
23   several defendants in the underlying action, who represent three of the Defendants
24   in this case, filed an interlocutory appeal from an order denying the Defendants’
25   anti-SLAPP motion. (Docket no. 165 in case 19cv137.) They also filed a motion to
26   stay the case and to certify the interlocutory appeal (Docket no. 182 in case
27   19cv137), which the court granted in part by staying the state law claims but
28   allowing the federal RICO claims to go forward. (See Docket no. 218 in case

                                                3
                                                                                     19cv829
1    19cv137.) This action likely, though not necessarily, means the RICO claims will
2    be resolved sooner than the others. While an appeal is still litigation, it typically
3    does not require parties to respond quickly or submit to discovery. But more
4    importantly, it means that final judgment in the case is far off, and the case in this
5    Court will grow old while the Court and parties await resolution of the underlying
6    case. The ends of justice are not served by long delays. See Fed. R. Civ. P. 1.
7          In light of developments in the underlying action, the Court has reevaluated
8    its analysis and the motion to stay is DENIED WITHOUT PREJUDICE. If
9    Defendants believe new developments in the underlying proceedings change the
10   analysis, they may again seek a stay.
11         In the meantime, the parties are directed to contact the chambers of
12   Magistrate Judge Mitchell Dembin to arrange for the scheduling of an Early Neutral
13   Evaluation Conference and, if the case is not settled, a Case Management
14   Conference. (See Docket no. 19.)
15
16         IT IS SO ORDERED.
17   Dated: March 9, 2020
18
19                                           Honorable Larry Alan Burns
                                             Chief United States District Judge
20
21
22
23
24
25
26
27
28

                                               4
                                                                                    19cv829
